Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendments to the Specification:
A new paragraph has been added between paragraphs [0010] and [0011]:
--FIG. 1C is a detailed top view illustrating a temperature sensing element of the
temperature sensing tape shown in FIG. 1A;--
Paragraph [0017] has been amended as follows (in order to add three last lines of paragraph [0017] of the original specification missing from the specification amendment filed on 03/19/21):
--The temperature sensing element 14 may include electrodes 20a, b that are
disposed on the substrate 12 in a confronting arrangement and that are electrically
connected to ends of adjacent flexible conductors 18 (e.g., with solder, conductive
adhesive, etc.). Each of the electrodes 20a, b may include a plurality of fingers or tines 22a, b. The tines 22a of the electrode 20a may be disposed in an interdigitated, spaced-apart relationship with the tines 22b of the electrode 20b to define a serpentine, tortuous gap 24 therebetween. In some embodiments of the tape 10, the electrodes 20a, b may be disposed on an intermediate substrate (e.g., a segment of FR-4) which may in-turn be disposed on, and adhered to, the substrate 12. In other embodiments of the tape 10, the electrodes 20a, b may be integral, contiguous portions of the flexible conductors 18. For example, confronting ends of the adjacent flexible conductors 18 may be cut, printed, or otherwise formed to define the interdigitated tines 22a, b, as shown in FIG. 1C. In other embodiments of the tape 10, the tines 22a, b may be omitted, and the adjacent ends of the flexible conductors 18 may instead terminate in flat edges or in edges having various other contours or shapes, the edges being spaced from one another and disposed in a confronting relationship to define a gap therebetween--.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 25, 2021